Breese, J. This court will go far to sustain the proceedings of justices of the peace, in all cases in which they have jurisdiction, however erroneously it may be exercised. The people, in their various relations in society, are deeply interested in these domestic tribunals in which they officiate, and their action should not be condemned, nor they censured, for mere ex-rors and irregularities of proceeding. We understand the principle to be well settled, that where a magistrate has jurisdiction, as well over the offense as over the person of the offender, his acts, though never so erroneous, will not make him a trespasser; and that a conviction by him still subsisting, and valid upon the face of it, on a subject within his jurisdiction, is a legal bar to an action for any thing done under such conviction. His judgment is conclusive until it is reversed. In 12 Coke’s R. 23, it is held, if a justice of the peace enters as a force upon his docket, and upon his own view, which really is not a force, he cannot be drawn in question therefor, either in an action or by indictment, he having jurisdiction; and the same principle is recognized in 1 Salkeld R. 297, and in all the books, so that “what a judge of the matter has adjudged is not traversable,” has become a maxim in the law. And it is held, accordingly, that neither an indictment nor an action lies against a judicial officer for any judicial act which he has jurisdiction to do, if the circumstances warrant it. The whole difference, in all such cases, lies between the want of jurisdiction and an abuse of jurisdiction. In the one case, the magistrate is liable to an action; in the other case, he is not liable. Flack & Johnson v. Ankeny, Breese R. 145. Testing this case by these rules, the appellant is not liable to this action. He has the right to be tried by his docket, and is entitled to the evidence it may furnish in his favor. It is in the record by bill of exceptions, and shows a case, properly docketed, of The People v. Alfred Lane, the appellee, for assault and battery. It further shows that the offense was committed in view of the magistrate. Of that offense he had jurisdiction, and being committed in his view, no affidavit or other evidence was necessary to give him legal cognizance of it. R. S., ch. 59, sec. 95. The offender was in court, and therefore no warrant was necessary to bring him into court. It would have been a useless act to have issued a warrant. The magistrate had the right to order him, instantly, into custody, and not give him a chance to' escape while he is making out a warrant. The office of a warrant is to do that which was already done. Why, then, issue one ? Being in the custody of the officer, and in court, and' the court having jurisdiction of his person as well as of the offense, the magistrate could exercise his jurisdiction, to its fullest extent, by trying him. The evidence does not show that he demanded a jury. If he had, and it was refused, it would have been error only, or abuse of jurisdiction. On conviction, he could have appealed to the Circuit Court, when this error, and all other errors, could have been corrected by a trial de novo. R. S., ch. 59, sec. 99. The Circuit Court should not have excluded the docket from the jury — it should not have given the instructions that were given on behalf of the plaintiff, but should have instructed the jury that the magistrate was not liable to the action; that, having jurisdiction of the offense, and of the person of the offender, he being in court, and the offense committed in the view of the magistrate, he had a right to try him — and to collect the fine assessed, he had a right to issue an execution. The judgment is reversed and the cause remanded. Judgment reversed.